
	
		I
		111th CONGRESS
		1st Session
		H. R. 1920
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Garrett of New
			 Jersey (for himself, Mr.
			 Lamborn, and Mr. Mario Diaz-Balart of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit United States funding for the 2009 United
		  Nations Durban Review Conference (Durban II Conference) or any
		  other activity relating to the planning, preparation, or implementation of a
		  follow-up meeting to the 2001 United Nations World Conference Against Racism,
		  Racial Discrimination, Xenophobia and Related Intolerance (Durban I
		  Conference) in Durban, South Africa.
	
	
		1.Short titleThis Act may be cited as the
			 United Nations Durban Review
			 Conference (Durban II) Funding Prohibition Act of
			 2009.
		2.FindingsCongress finds as follows:
			(1)The 2001 United Nations World Conference
			 Against Racism, Racial Discrimination, Xenophobia and Related Intolerance
			 (Durban I Conference) was held in Durban, South Africa.
			(2)The Durban I
			 Conference was used as a platform to advance anti-Semitism and, consequently,
			 the United States and Israeli delegates walked out.
			(3)Former United
			 States Secretary of State Colin Powell gave the following statement after the
			 Durban I Conference: I know that you do not combat racism by conferences
			 that produce declarations containing hateful language, some of which is a
			 throwback to the days of Zionism equals racism; or support the
			 idea that we have made too much of the Holocaust; or suggest that apartheid
			 exists in Israel; or that single out only one country in the world—Israel—for
			 censure and abuse..
			(4)The 2009 United
			 Nations Durban Review Conference (Durban II Conference) will be
			 held between April 20 and 24, 2009, in Geneva, Switzerland.
			(5)On December 22,
			 2007, the United States and 45 other United Nations member states voted not to
			 support the Durban I Conference.
			(6)Dutch Foreign
			 Minister Maxime Verhagen announced on December 16, 2008, that the Netherlands
			 was considering not participating in the Durban II Conference because it
			 seems like the sole intention is to criticize Israel and condemn the West for
			 slavery and its colonial history..
			(7)Canada’s
			 Multiculturalism Secretary of State, Jason Kennedy, announced on January 23,
			 2008, that Canada will not participate in the Durban II Conference because
			 Canada is interested in combating racism, not promoting it … And Canada
			 has no intention of lending its good name and resources to such a systematic
			 promotion of hatred and bigotry..
			(8)The United
			 Kingdom’s Europe Minister stated: We will play no part in an
			 international conference that exhibits the degree of anti-Semitism that was
			 disgracefully on view on the previous occasion..
			(9)The United States
			 Congress unanimously passed House Resolution 136 on September 23, 2008, which
			 outlines five requirements for United States participation in the Durban II
			 Conference:
				(A)No reaffirmation
			 of Durban Declaration and Plan of Action (Durban I) language singling out
			 Israel for criticism.
				(B)No language
			 focusing on any single country or conflict.
				(C)The text must
			 focus on fighting racism and not any political issues.
				(D)The text must be
			 cleansed of language restricting accepted human rights such as free
			 speech.
				(E)Language on
			 reparations should not be restricted to formulation in the Durban Declaration
			 and Plan of Action.
				(10)Israel’s Minister
			 of Foreign Affairs Minister Tzipi Livni announced on November 19, 2008, that
			 Israel will neither participate in nor legitimize the Durban II
			 Conference.
			(11)United States
			 Acting State Department Spokesman Robert Wood announced on February 14, 2009:
			 The State Department will send a delegation to the February 16–19
			 consultations for the World Conference Against Racism as a means of evaluating
			 the current direction of Conference preparations and whether United States
			 participation in the Conference itself is warranted … . Our participation in
			 these informal negotiations does not indicate—and should not be misconstrued to
			 indicate—that the United States will participate in April in the World
			 Conference Against Racism itself..
			(12)United States
			 Acting State Department Spokesman Robert Wood announced on February 27, 2009:
			 The United States will not engage in further negotiations on this [draft
			 outcome document] text, nor will we participate in a conference based on this
			 text..
			(13)Italian Foreign
			 Minister Franco Frattini announced on March 5, 2009, the withdrawal of the
			 Italian delegation from the preparatory negotiations for the Durban II
			 Conference due to aggressive and anti-Semitic statements in the
			 draft of the event’s final document.
			(14)United States
			 Acting Assistant Secretary of State for International Organization Affairs
			 James Warlick stated on March 21, 2009: Our conclusion was that there
			 was just not the political will to work with us. Rather than give legitimacy to
			 a conference that has another agenda—not racism—but another agenda, we decided
			 that we would step back..
			(15)Pre-conference
			 drafts for the Durban I Conference condemned Israel for allegedly pursing a
			 racist Zionist agenda and committing crimes against humanity.
			(16)An African-led
			 effort at the Durban I Conference sought to include a demand for reparations
			 from the West for slavery.
			(17)Conferees at the
			 Durban I Conference tried to condemn the United States for refusing to adopt
			 certain United Nations treaties.
			(18)The United States
			 cannot accept treaty requirements that are incompatible with the United States
			 Constitution.
			(19)In December 2007,
			 the United States delegation to the United Nations rejected the United Nations
			 biennial budget for 2008–2009 due, in part, because of proposals to fund the
			 Durban II Conference.
			(20)The chair of the
			 Preparatory Committee for the Durban Review Conference is Libya, and the
			 co-chairs include several countries such as Iran, Pakistan, Russia, South
			 Africa, and Cuba which have failed to demonstrate consistent equality of
			 respect for human rights.
			(21)Libya is a member
			 of the League of Arab States, whose Arab Charter on Human Rights calls for the
			 elimination of Zionism.
			(22)Both Libya and
			 Iran are strong supporters of the Organization of the Islamic Conference (OIC)
			 in the United Nations Human Rights Council, which has historically been hostile
			 to Israel.
			(23)The United
			 Nations Human Rights Council is responsible for organizing the Durban II
			 Conference.
			(24)The United
			 Nations Human Rights Council has ignored ongoing repression in Sudan, Belarus,
			 the People’s Republic of China, Cuba, North Korea, Zimbabwe, and other
			 countries.
			(25)The United
			 Nations Human Rights Council has held ten regular sessions concerning human
			 rights worldwide and five special sessions to condemn Israel.
			(26)The United
			 Nations Human Rights Council has adopted more resolutions and decisions
			 condemning Israel than all the other 191 United Nations member states
			 combined.
			(27)United Nations
			 General Assembly Resolution 46/86 rejects the position that Zionism is racism
			 or a form of racial discrimination.
			(28)Over $2,000,000
			 from the United Nations regular budget has been expended on Durban II
			 Conference preparatory activities.
			(29)The United States
			 is the largest contributor to the United Nations system and is assessed for a
			 full 22 percent of the United Nations regular budget.
			(30)The United States
			 House of Representatives passed House Resolution 557 on September 25, 2007,
			 which strongly condemned the United Nations Human Rights Council for ignoring
			 severe human rights abuses in various countries, while choosing to unfairly
			 target Israel by including it as the only country permanently placed on the
			 Council’s agenda.
			3.Prohibition on
			 United States funding for the 2009 United Nations Durban Review Conference and
			 related activitiesNotwithstanding any other provision of
			 law—
			(1)no funds appropriated or otherwise made
			 available by any Act may be made available to support the 2009 United Nations
			 Durban Review Conference (Durban II Conference) or any other
			 activity relating to the planning, preparation, or implementation of a
			 follow-up meeting to the 2001 United Nations World Conference Against Racism,
			 Racial Discrimination, Xenophobia and Related Intolerance (Durban I
			 Conference) in Durban, South Africa; and
			(2)the United States
			 shall withhold from its assessed contributions to the United Nations regular
			 budget, in proportion to the United States assessment for the United Nations
			 regular budget, the amount allocated for the Durban II Conference and any other
			 activity relating to the planning, preparation, or implementation of a
			 follow-up meeting to the Durban I Conference.
			
